Title: Abigail Adams to Jeremy Belknap, 5 June 1798
From: Adams, Abigail
To: Belknap, Jeremy


          
            Sir
            Philadelphia June 5th 1798
          
          The President received yesterday your obliging favour of May 29th: accompanied by two of your Fast Sermons. permit me sir to

be the organ of his acknowledgment to you for them; A Friend had Sent him one a week before; which he read with pleasure and Satisfaction. It is indeed, a consolatary reflection amidst the weight of cares which press upon him from every quarter and the dangers which threaten our Country, that in the Hand of Providence he may be renderd instrumental of
          
            “Vindicating the Ways of God to Man”
          
          I had permission a week ago to transmit to you an extract of a Letter from my Son J Q A. Since which, the President has received from our youngest Son; the Letter which by his leave, I inclose, to you—
          The intelligence which it contains may be usefull to the publick. it is thought best that it should be publishd in a Boston paper, rather than in one at this place for Reasons which your own mind will sujest. You will if you think proper, begin the extract, with, “our intelligence from Home” substituting, America, for Home, and Friend, for Mother, the extract to go no further, than the passage which closes, “Should it be disposed to pardon my Herisies”
          You will be so good as to return the Letter to the President when you have done with it.
          The subscription paper You will give me leave to retain to an other opportunity, and inclose me a few more. I shall take pleasure in aiding the prosecution of a Work which will undoubtedly be renderd valuable, and usefull to the World, particuliarly so to our Country.
          With my Respects to Mrs Belknap / I subscribe myself, Your / obliged Friend and Humble / servant
          
            A Adams
          
        